Citation Nr: 0109641	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a low back disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a skin disorder.

3.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (claimed as hiatal hernia).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired from military service in September 1994.  
Of record is a DD Form 214 which reflects that he served on 
active duty from September 1977 to September 1994.  In his 
application for compensation received in February 1994, the 
veteran reported a prior period of service from January 1973 
to January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

The low back and skin disorder claims were previously before 
the Board in October 1998, at which time they were remanded 
for additional development to include new examinations for 
disability evaluation purposes.  As a preliminary matter, the 
Board finds that the RO has substantially complied with the 
remand directives.  Therefore, a new remand is not required 
with respect to these issues in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony before a Member of the Board 
in June 1998, a transcript of which is of record.  However, 
the Board Member who conducted this hearing is no longer 
employed by the Board.  Under VA regulations, a claimant is 
entitled to have final determination of his or her claim made 
by the Board member who conducted a hearing.  38 C.F.R. § 
20.707 (2000).  Therefore, the Board sent correspondence to 
the veteran in January 2001 inquiring whether he wanted a new 
hearing, or whether he wished to withdraw his hearing 
request.  Although the veteran initially responded that he 
wanted a new hearing, he withdrew his hearing request by a 
statement dated in March 2001.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The evidence on file tends to show that the veteran's low 
back disorder is manifest by pain, which, in turn, results in 
severe limitation of motion on flare-ups.  Additionally, the 
record reflects that he experiences left leg numbness.

2.  The competent medical evidence on file does not show any 
distinctive periods where the veteran's low back disorder was 
manifest by pronounced symptoms of intervertebral disc 
syndrome.

3.  The record reflects that the veteran's skin disorder 
affects his right hand and back, is manifest by itching, 
exudation - which the veteran described as bleeding - and 
hyperpigmented areas.  

4.  The record shows no distinctive periods where the 
veteran's skin disorder was manifested by extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation, 
crusting, systemic nervous manifestations, or exceptional 
repugnance.


CONCLUSIONS OF LAW

1.  The criteria for a 40 disability rating for the veteran's 
low back disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's skin disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.118, Diagnostic Code 7806 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board notes that the RO did not 
have the benefit of the explicit provisions of the VCAA when 
it adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled regarding the veteran's 
low back and skin disorder claims.  Here, the RO accorded the 
veteran several examinations in relation to both claims, and 
advised him of the evidence necessary to substantiate his 
claims, including the applicable criteria for higher 
disability ratings for both the low back and skin disorder.  
Further, the veteran has not identified any pertinent 
evidence that is not of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As the 
veteran's low back and skin disorder claims are appeals from 
the grant of initial ratings, the concept of "staged" 
ratings is applicable in these cases.

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

I.  Low Back Disorder

Background.  Service connection was granted for a low back 
disorder by a May 1995 rating decision.  In this decision, 
the RO noted that the veteran's service medical records 
showed that he was treated in November 1992 after falling on 
his back.  Thereafter, his records showed he was treated on 
several occasions for recurrent back pain with radiation to 
the left leg.  X-ray was negative for herniated nucleus 
pulposus, but did show spondylosis with sclerotic changes at 
L5-S1.  By discharge, some improvement was noted even though 
the veteran continued to have recurrent bouts of pain.  There 
was no significant decreased range of motion, muscles spasm, 
or neurological deficits.  An initial rating of 10 percent 
was assigned, effective October 1, 1994.  However, this 
rating was subsequently increased to 20 percent, effective 
October 1, 1994, by a June 1997 rating decision and 
concurrent Supplemental Statement of the Case.

The veteran underwent a VA examination of the spine in 
February 1996.  Among other things, the veteran reported that 
he took Motrin and Robaxin for his low back disorder.  He 
also reported muscle spasms, which occurred about six times 
per day, lasting four to five minutes.  Further, he reported 
that he had to take a few minutes to rest in order to get 
relief while he was at work.  Additionally, he reported that 
he felt numbness down his left leg, extending down to the 
little toe.  

On examination, the examiner found that there was no 
percussion tenderness of the lumbosacral spine.  Range of 
motion was found to be normal, although the veteran did have 
some discomfort on flexion.  Neurological examination was 
normal.  Based on the foregoing, the examiner's clinical 
impressions were chronic low back strain with S1 
radiculopathy; and history of spondylosis involving L5 and 
S1.

The veteran underwent a new VA spine examination in February 
1997.  At this examination, the veteran reported that he did 
office work and that he sat at a desk.  He complained of low 
back pain that was "there all the time."  Further, he 
reported increased low back pain with cold weather and with 
"sudden moves."  He also reported left leg numbness.  It 
was noted that he used a cane.  He reported that occasionally 
his left leg felt weak.  It was noted that he had minimal 
functional interference, in that he reported he could do his 
job.  However, he reported that he could no longer play 
sports.  Also, he reported that he was experiencing back pain 
at the time of the examination, and that it felt like a 
"muscle spasm."  It was noted that the veteran pointed to 
his left sacroiliac area when he reported this problem.  The 
veteran also reported that he used a heating pad at night, 
and that this seemed to help.  

On examination, the veteran was found to be a well-developed 
male in no distress.  He did not appear to have a limp, and 
his gait appeared to be normal.  The examiner found no 
tenderness to percussion over the lumbar spine, no postural 
abnormalities, and no fixed abnormalities.  Musculature was 
found to be very well developed bilaterally.  There was no 
spasm.  Range of motion was as follows: forward flexion to 60 
degrees; backward extension to 15 degrees; right and left 
lateral flexion 15 to 20 degrees; right and left lateral 
rotation to 30 degrees.  However, it was noted that there was 
objective evidence of pain on motion.  Specifically, the 
veteran complained of pain on motion with right and left 
lateral rotation.  With respect to neurological involvement, 
it was noted that the veteran claimed decreased light tough 
sensation over all of the lateral lower extremity and the 
lateral foot on the left.  Ankle jerks were 1+ bilaterally, 
while knee jerks were 0 (zero) bilaterally.  Babinski's and 
straight leg raising were both negative bilaterally.  Based 
on the foregoing, the examiner diagnosed persistent low back 
pain, with left leg numbness, and a diagnosis of strain and 
spondylosis.  However, it was stated that there was 
apparently no herniated nucleus pulposus on MRI.

On an April 1998 VA medical examination, the veteran's lumbar 
spine was found to have no tenderness to percussion.  No 
postural abnormalities or fixed deformities were noted.  
Musculature was found to symmetrical.  There was no evidence 
of spasm.  Range of motion was as follows: flexion to 60 
degrees; extension to 20 degrees' right and left lateral 
flexion to 20 degrees; and right and left rotation to 40 
degrees.  However, pain was noted on motion, primarily with 
forward flexion.  Neurological deficit light touch sensation 
appeared to be intact in both the lower extremities.  Ankle 
jerks were 1+ bilaterally, while knee jerks were zero 
bilaterally.  Both Babinski and straight leg rasing were 
negative bilaterally.  Additionally, it was noted that the 
February 1997 X-rays of the veteran's lumbar spine were 
"within normal limits."  Diagnoses following examination of 
the veteran included persistent low back pain and low back 
strain.

At his June 1998 personal hearing, the veteran testified, in 
part, that he could not participate in sports activities like 
he used to because of his back pain.  He testified that he 
would experience excruciating back pain with prolonged 
standing, or if he tried to mow the lawn.  Also, he testified 
that he experienced muscle spasms, and that his pain would 
radiate into his left leg.  In fact, the veteran testified 
that his left leg was numb, and had been so since before his 
discharge from active service.  He testified that his doctors 
informed him that there was nothing else they could do for 
his back pain, short of surgery, and that surgery only had a 
50-50 chance of success.  It was noted that he took the 
medications Robaxin and Motrin for his back pain.  The 
veteran also testified that he had a desk job as a computer 
specialist.  He testified that he had to get up and stretch 
many times because of his back pain, and that he had to take 
a couple of days off because of his pain.  He further 
testified that his job did not involve heavy work, and that 
he could not do heavy work.  

The veteran underwent a new VA spine examination in April 
1999.  At this examination, the veteran complained of 
constant low back pain.  It was stated that the pains were 
exaggerated with walking over two blocks and bending, or 
lifting over 30 pounds.  The veteran reported that the pain 
radiated to the lateral aspect of the left thigh and leg, 
with a sense of pins and needles.  He also reported that he 
took Motrin tablets, Robaxin, and that he used a walking cane 
and a heating pad.  Further, he reported that he lost 10-12 
days per month from his job because of these pains.

On examination, it was noted that the veteran was alert, 
cooperative, and in no acute distress.  It was also noted 
that his back was straight.  The examiner found that there 
was diffuse tenderness about the lumbar spine, as well as the 
left paraspinal muscles.  Further, there was associated 
muscle spasm with this latter group.  Straight leg-raising in 
the seated position gave pains about the low back, more so on 
the right than on the left.  Additionally, it was noted that 
his dorsiflexors of the feet were weak bilaterally, and that 
toe gait gave low back pain.  The veteran was able to forward 
flex his lumbar spine to approximately 60 degrees; lateral 
bend to approximately 20 degrees; extend and rotate 
approximately 20 degrees each.  However, it was noted that 
the veteran was painful in all arcs of motion of the spine.  
Right knee jerk was approximately 2+, while the left was 
approximately 1 to 2+.  The ankle jerks were 1+ on the right, 
and 2+ on the left.  Moreover, the examiner found that the 
sensation about the lateral aspect of the left thigh was 
diminished, but that the veteran's peripheral sensation was 
otherwise good.  The examiner also noted that March 1999 X-
rays revealed spondylosis of the pars at L5, while a CT scan 
reported no herniated disc.  Nevertheless, there was bulging 
of discs at L4 to L5, minimally.  There was no spinal 
stenosis.

Based on the foregoing, the examiner's diagnostic impression 
was chronic low back pain with degenerative arthritis, and 
possible herniated nucleus pulposus, L5-S1 on the right and 
L4 on the left.  The examiner noted that the veteran was 
referred for electromyography and nerve conduction studies 
(EMG), as well as a magnetic resonance imaging (MRI) scan of 
the lumbosacral spine.  Further, the examiner stated that the 
veteran's claims file was reviewed before, during, and after 
the examination.  The examiner also commented that, during 
flare-ups, the veteran might be incapacitated, as noted by 
the time lost from his job per month.  Additionally, the 
examiner opined that the veteran might have weakened movement 
secondary to the pain in the low back, and that that any 
weakened movement might be secondary to the pain.  However, 
there was no evidence of any incoordination related to these 
pains.  The loss of motion was related to the pain, and was 
not fixed at the time of the examination.

A March 1999 VA X-ray of the lumbar spine revealed the 
vertebral bodies to be normal in height, showing no fracture 
or dislocation.  The intervertebral disc spaces were normal.  
Nevertheless, there did appear to be spondylolysis of pars 
interarticularis of L5.  No associated spondylolisthesis was 
noted.

A March 1999 VA CT scan resulted in an impression of minimal 
bulging annulus at the level of L4-5.  No definite herniated 
nucleus pulposus was seen.  Further, no congenital or 
acquired spinal stenosis was noted.  

A March 1999 VA EMG study resulted in an impression of 
chronic mild left L5 radiculopathy.

An April 1999 VA MRI report of the lumbar spine resulted in 
an impression that there was no evidence of canal stenosis or 
neural foraminal narrowing at any of the levels evaluated.  
Further, the filum terminale and cauda equina were normal.  
However, disc bulges were present at L2-3, L3-4, L4-5, and 
L5-S1.  It was noted that the bulges were most prominent at 
L4-5 and L5-S1.  There was no evidence of disc herniation at 
any of the levels evaluated.  

In a statement dated in December 1999, the veteran reported 
that he was misquoted as saying he missed 10 to 12 days of 
work per month due to back pain.  He reported that he missed 
maybe 1 to 2 days because of pain.  Further, he reported that 
he took medication to alleviate the pain, and that he could 
not afford to miss 10 to 12 days from work.

In February 2000, the veteran underwent a VA examination of 
the peripheral nerves.  Among other things, it was noted that 
the veteran was being seen for reevaluation of low back 
stiffness, pain, shooting pains, and episodes of numbness and 
tingling in his left thigh and leg.  The examiner noted that 
the veteran's claims file had been reviewed.  

On examination, the veteran was found to have moderate 
paravertebral muscle spasm on the left side of the lumbar 
area.  It was also noted that there was a significant 30 
degree limitation in anterior flexion in the spine.  The 
veteran had positive straight leg raising on the left.  Deep 
tendon reflexes were found to be symmetrical and active.  
There was mild, but definite, weakness of the extensor 
hallucis longus, which the examiner noted was an indication 
of L5 radiculopathy.  In addition, the veteran was found to 
have sensory loss in the lateral aspect of the thigh and leg 
and the anterior aspect of the foot in the L5 dermatome.  It 
was noted that the veteran's degenerative joint disease with 
L5 radiculopathy had led to a considerable change in 
lifestyle.  The veteran was able to compensate, somewhat, but 
could no longer engage in sports that he once did; he 
refrained from heavy lifting; had limited the types of 
"tune-ups" that he did as a hobby; and he was not able to 
run.  Regarding medication, it was noted that he took Motrin 
20 times a month, and Robaxin about two times per month 
during more severe flare-ups of pain.  Also, it was noted 
that the veteran was not engaging in stretching exercises 
which the examiner stated could possibly improve his 
moderately severe baseline limitation in back motion.  Due to 
the veteran's significant limitation of motion at baseline, 
it was the examiner's opinion that there was probably "not" 
increased limitation in motion during flare-ups, which lasted 
about 30 minutes, and for which the veteran would lay down.  

Based on the foregoing, the examiner's final impression was 
degenerative disc disease with chronic low back stiffness and 
pain and numbness in the left leg and tingling secondary to 
L5 radiculopathy.

The record reflects that an addendum was issued to the 
February 2000 VA peripheral nerves examination to address 
specific questions raised by the RO.  Regarding range of 
motion, it was noted that when the veteran would bend forward 
from a standing position (i.e., flexed anteriorly) he was 
able to flex to 70 degrees from the vertical.  Also, he was 
able to laterally flex to 30 degrees from the vertical in a 
standing position.  It was stated that the paravertebral 
muscle spasm was noted previously and was persistent.  
Moreover, the examiner emphasized that on the prior 
examination there was positive straight leg-raising test on 
the left, and the veteran also had motor weakness in the L5 
distribution in the extensor hallucis longus and sensory loss 
in the L5 distribution indicative of an L5 radiculopathy.  It 
was further noted that the veteran reported that on his 
anterior flexion to 70 degrees from the vertical, that he 
felt a muscle pull and tightening on the left side in the 
lumbar area.  The examiner stated that the veteran did not 
have ankylosis of the lumbar spine.  However, based on prior 
objective findings, the examiner stated that he should 
certainly be rated for lumbar disc disease.  With respect to 
this assertion, the examiner reiterated that the veteran had 
weakness of the extensor hallucis longus, indication a motor 
L5 radiculopathy and sensory loss in the L5 distribution.  In 
regard to the range of motion testing, the examiner stated 
that, after three or four repetitions, there was weakening of 
movement and excessive fatigability which led to a 20 degree 
loss in anterior flexion.  In short, there was a 20 degree 
loss in the 70 degrees previously noted.

Also on file is a March 2000 addendum to the April 1999 VA 
spine examination.  The examiner noted that the veteran's X-
ray report, CT scan, MRI, and EMG and nerve root conduction 
reports had been obtained.  With respect to Diagnostic Code 
5292, the examiner stated that it was felt that the veteran's 
limitation of motion on examination was slight, but might be 
moderate to severe during flare-ups.  Regarding Diagnostic 
Code 5293, the examiner stated that the veteran had mild 
recurring intervertebral disc syndrome, but his pains during 
flare-ups might be moderate to severe.  Also, it was noted 
that the veteran had demonstrable muscle spasm on the left 
side with standing.  In regard to Diagnostic Code 5295, the 
examiner commented that the veteran had pain on motion 
throughout all arcs tested to include flexion and lateral 
bending.  While there was no muscle spasm on forward bending, 
there was muscle spasm unilaterally with standing.  
Additionally, in forward bending, the muscle spasms did not 
resolve, but, similarly, did not worsen.

Private medical records are also on file which, together, 
cover a period from September 1994 to November 1998.  Among 
other things, these records reflect that the veteran was 
treated on various occasions for back problems, including 
pain, muscle spasms, and numbness of the left leg.  X-rays 
taken of the veteran's lumbosacral spine in February 1997 
revealed the vertebral bodies, intervertebral disc spaces, 
and posterior elements to be intact and normally aligned.  
There was no evidence of recent or remote bony trauma.  
Further, the paravertebral soft tissues were normal.

VA outpatient treatment records are also on file which cover 
a period from March 1999 to April 2000.  Records from July 
1999 include an assessment of chronic low back pain that was 
being controlled with exercise, weight control, and 
intermittent use of Motrin and "robaxain" or flexaril for 
spasm.  Subsequent records from March 2000 reflect that the 
veteran noted low back pain without radiation after working 
on his car.  It was noted that he took Motrin, used heat, and 
felt better.  It was further noted that he had a recurrent 
problem with his back, but that the 1999 MRI of his 
lumbosacral spine had revealed no spinal stenosis or 
herniated disc.


Legal Criteria.  Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis.  The medical evidence on file, as well as the 
veteran's own statements and hearing testimony, show that his 
low back disorder has been consistently manifested by 
constant pain, as well as numbness in the left leg.  

The Board finds that the evidence on file tends to show that 
the veteran's low back pain has resulted in severe limitation 
of motion.  All of the above VA examinations of the veteran's 
spine have noted complaints of pain on range of motion 
testing, including the February 1996 examination which found 
range of motion to be normal.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Further, the subsequent VA examination reports all 
contain range of motion findings which reflect moderate 
limitation of motion, and that these findings resulted in 
complaints of pain from the veteran.  The Board also notes 
that the February 2000 VA peripheral nerves examiner 
described the veteran as having "moderately severe baseline 
limitation in back motion."  Moreover, the March 2000 VA 
spine examination addendum opined that the veteran might have 
"moderate to severe" limitation of motion during flare-ups.  
As stated above, severe limitation of motion warrants a 40 
disability rating under Diagnostic Code 5292.  Resolving the 
benefit of the doubt in favor of the veteran, and taking into 
his complaints of back pain, the Board finds that he more 
nearly approximates the criteria for a 40 percent rating 
based upon severe limitation of motion.  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Diagnostic Code 5292.

The Board must now determine whether the veteran is entitled 
to a disability rating in excess of 40 percent for his low 
back disorder.

Neither Diagnostic Code 5292 nor 5295 provides for a 
schedular rating in excess of 40 percent.

With respect to Diagnostic Code 5293, the Board notes that 
the March 2000 VA spine examination addendum opined that this 
Code was applicable to the veteran's low back disorder.  
However, the Board find that the evidence on file does not 
show any distinctive periods where the veteran met or nearly 
approximated the criteria for a schedular rating in excess of 
40 percent under this Code.

The Board acknowledges that the veteran has maintained that 
his low back disorder is manifested by constant pain, that he 
has experienced muscle spasms, and that there is medical 
evidence indicative of sciatic neuropathy (e.g. the left leg 
numbness) as well as other neurological symptoms.  
Nevertheless, the objective medical evidence does not show 
any distinctive periods where the veteran's low back disorder 
was manifest by pronounced symptoms of intervertebral disc 
syndrome.  For example, the February 1997 VA spine examiner 
stated that there was apparently no herniated nucleus 
pulposus on MRI.  Also, private X-rays taken of the veteran's 
lumbosacral spine in February 1997 revealed the vertebral 
bodies, intervertebral disc spaces, and posterior elements to 
be intact and normally aligned.  There was no evidence of 
recent or remote bony trauma.  Further, the paravertebral 
soft tissues were normal.  Similarly, the March 1999 VA X-ray 
of the lumbar spine revealed the vertebral bodies to be 
normal in height, showing no fracture or dislocation.  The 
intervertebral disc spaces were normal.  While the March 1999 
VA CT scan and the April 1999 VA MRI noted bulging discs, no 
definite herniated nucleus pulposus was seen on the CT scan 
and the MRI revealed no evidence of disc herniation at any of 
the levels evaluated.  The Board also notes that the February 
1997, April 1998, and April 1999 VA examinations noted that 
ankle jerks were present; i.e., the evidence does not support 
a finding of absent ankle jerk.  Most important of all, the 
March 2000 VA spine examination addendum stated that, in 
regard to Diagnostic Code 5293, the veteran had mild 
recurring intervertebral disc syndrome, but his pains during 
flare-ups might be moderate to severe.  (Emphasis added).  In 
short, the examiner opined that even during flare-ups the 
veteran has no more than severe symptoms of intervertebral 
disc syndrome; the examiner did not find that the veteran had 
pronounced symptoms.  Severe symptoms of intervertebral disc 
syndrome warrant no more than a 40 percent rating under 
Diagnostic Code 5293.  As indicated above, the examiner 
reviewed the veteran's claims file, conducted an examination 
of the veteran's spine, and was appraised of the schedular 
criteria of Diagnostic Code 5293.

For the reasons stated above, the Board finds that the 
evidence on file supports no more than a 40 percent 
disability rating for the veteran's low back disorder.  In 
making this determination, the Board took into consideration 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the concept of "staged" ratings pursuant to Fenderson, 
supra.  In fact, as stated above, the veteran's complaints of 
pain was the basis for the Board's decision that a 40 percent 
rating was warranted pursuant to Diagnostic Code 5292.  
However, the Board concludes that the record does not contain 
objective evidence by which it can be factually ascertained 
that there have been, or would be, any distinctive periods 
where the functional impairment attributable to the veteran's 
complaints of low back pain which would warrant a schedular 
rating in excess of 40 percent.

II.  Skin Disorder

Background.  Service connection was granted for a skin 
disorder of the right hand by the May 1995 rating decision.  
The RO noted in part, that the veteran's service medical 
records showed that he was treated in January 1985 for a skin 
rash of both hands.  Subsequent records indicated that he was 
treated for a persistent rash involving the right hand, 
especially the 4th finger.  He had been treated with creams 
with some success.  Records from June 1994 showed no itching, 
and that the rash was under good control.  An initial 
noncompensable (zero percent) disability rating was assigned, 
effective October 1, 1994, pursuant to Diagnostic Code 7899-
7806.  However, this rating was subsequently increased to 10 
percent, effective October 1, 1994, by a November 1995 rating 
decision and concurrent Supplemental Statement of the Case.  
Further, the RO subsequently identified the disability as 
eczema - 
 as well as eczematoid dermatitis - involving the right hand 
and the back.

In August 1995, the veteran underwent a VA examination for 
skin diseases.  At this examination, it was noted that the 
veteran had a history of eczema since 1983.  The veteran's 
subjective complaints were noted as pruritus and pain with 
blistering.  On examination, the veteran was found to have 
mild eczematization with hyperpig-mentation on his right 3rd 
finger.  Areas of his back were noted to have follicular 
prominence and hyperpigmentation.  Further, the central back 
was found to have a somewhat "lichenified" appearance and was 
hyperpigmented.  Diagnosis following examination was eczema 
with "dyshdrotic" component.

The veteran underwent a new VA skin diseases examination in 
February 1997.  At this examination, the veteran reported, in 
part, that his skin eruptions came and went, with flare-ups 
occurring approximately once in a month.  He was not aware of 
any chemical or material which would make the condition 
worse, and there was no seasonal occurrence.  However, the 
veteran had noted that, during the last six or seven years, 
he had developed skin lesions on his back.  Further, he 
reported that he was currently being treated by a private 
medical clinic with salt substitute and medication.  On 
examination, the veteran was found to have a small eczematoid 
patch on the 4th finger of the right hand, extending to the 
nail fold.  Moreover, the nail of the finger was found to be 
slightly "dystrophic."  Regarding his back, the veteran's 
skin was found to be dry, with few eczematoid patches 
scattered on the lateral aspect of the back.  Clinical 
impression following examination was eczematoid dermatitis, 
of unknown etiology, involving , at the time of the 
examination, skin of the fingers of the right hand and of the 
back.

An April 1998 VA medical examination noted, in part, that no 
rash was present on the veteran's right hand.  Diagnoses 
included recurrent right hand rash, not at the present time, 
and a diagnosis of eczema.

At his June 1998 personal hearing, the veteran testified, in 
part, that he had experienced an intermittent skin rash on 
his hand, and a persistent skin rash on his back.  Regarding 
his hand, the veteran reported that the rash would start on 
his ring finger, and spread to his other fingers and the rest 
of his hand, that it would eventually break and bleed, then 
clear up.  He testified that it would last for about a week 
before it cleared up.  Regarding his back, he testified that 
the rash on his lower back would crack open and bleed, but 
not his upper back.  He also testified that his rash would 
get dry and scaly, and that it would start out bumpy and with 
blisters.  Additionally, he testified that his bleeding was 
sometimes a clear fluid.  Further, he testified that while 
the rash on his back was always there, the severity of the 
symptoms would vary.  He testified that he used ointments on 
his rash, and that he took time off from work about once a 
month because of his rash.

The veteran underwent a new VA skin diseases examination in 
April 1999.  At this examination, the veteran reported that 
his eczema came and went, and that he was not aware of any 
particular situation which would make it better or worse 
except perhaps in the summer time when the heat, and sitting, 
aggravated the skin condition.  He also reported that the 
eczema involved the skin of his back.  Regarding medications, 
the veteran reported that he used medicated creams, but did 
not recall the name.  On examination, the examiner found 
deeply-seated small vesicles on the lateral aspects of the 
fingers, specifically the indexes, but also the middle 
fingers.  Additionally, there were irregular patches of 
hyperpigmented slightly eczematoid skin on the back.  
Further, accentuated hair follicles were found to be present 
on the back.  Based on the foregoing, the examiner's clinical 
impressions were "[d]yshidrotic" eczema affecting the 
hands; and eczematoid dermatitis affecting the skin of the 
back.  

The veteran underwent a new VA skin disease examination in 
March 2000.  At this examination, the examiner indicated that 
the veteran's medical records had been reviewed and 
summarized the contents thereof.  On examination, it was 
noted that the skin of the back had several scattered patches 
of eczematoid skin, as well as a few individual "juicy 
papules."  The nail of the 4th finger of the right hand was 
found to be "dystrophic."  No changes were seen on the skin 
itself.  Based on the foregoing, the examiner's diagnoses 
included eczematoid dermatitis, affecting the skin of the 
back with active disease; eczematoid dermatitis, affecting 
the hands with no disease seen today; and "[d]ystrophic" 
nail changes secondary to eczematoid changes in the past.

As mentioned above, private medical records are on file which 
cover a period from September 1994 to November 1998.  These 
records show, among other things, that the veteran was 
treated on various occasions for a skin rash on his hand 
and/or back.  

The VA outpatient treatment records for March 1999 to April 
2000 reflect, among other things, that the veteran received 
soap, bath oil, creams and lotions for his skin problems.  
Records dated in March 1999 noted mild hyperpigmentation on 
the fingers of both hands, the left greater than the right.  
Additionally, the skin on his back was found to be dry, and 
that he had hyperpigmented macular lesion that was not scaly.  


Legal Criteria.  Diagnostic Code 7806 provides criteria for 
the evaluation of eczema.  Under this Code, a condition 
manifest by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is rated as 10 percent 
disabling.  A 30 percent rating is assigned with exudation or 
constant itching, extensive lesions or marked disfigurement.  
With ulceration or extensive exfoliation or crusting, and 
systemic nervous manifestations or exceptional repugnance a 
50 percent rating is assigned.  38 C.F.R. § 4.118.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for his skin 
disorder.

The medical evidence on file, as well as the veteran's own 
statements, reflect that his skin disorder affects his right 
hand and back, is manifest by itching, exudation - which the 
veteran described as bleeding - and hyperpigmented areas.  
However, a review of the competent medical evidence on file, 
including the various VA examinations mentioned above, shows 
no distinctive periods where his skin disorder was manifested 
by extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, crusting, systemic nervous 
manifestations, or exceptional repugnance.  Thus, there were 
no distinctive periods where the veteran met or nearly 
approximated the schedular rating criteria in excess of 10 
percent under Diagnostic Code 7806.  38 C.F.R. § 4.118.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for his skin 
disorder.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, as indicated above, the record does not 
contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
skin disorder met or nearly approximated the criteria 
necessary for a disability rating in excess of 10 percent 
under the applicable rating criteria.


ORDER

Entitlement to a disability rating of 40 percent for the 
veteran's low back disorder is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for a skin disorder is denied.


REMAND

Service connection was granted for gastroesophageal reflux 
disease (claimed as hiatal hernia) by a May 2000 rating 
decision.  A noncompensable disability rating was assigned, 
effective October 25, 1999.  The veteran appealed this 
decision to the Board, contending that a higher rating was 
warranted.

In the instant case, the record does not show that the 
veteran has been accorded an examination of his 
gastroesophageal reflux disease for disability evaluation 
purposes.  The Board is of the opinion that such an 
examination would materially assist in resolving this 
dispute.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board concludes that a remand is 
necessary.

Since it has already been determined that a remand is 
required, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the 
VCAA.  

The Board also notes that since the veteran's 
gastroesophageal reflux disease is an appeal from an initial 
rating, the concept of "staged" ratings pursuant to 
Fenderson, supra, is applicable in the instant case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for gastroesophageal 
reflux disease.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an examination to determine 
the current nature and severity of his 
gastroesophageal reflux disease.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the RO should readjudicate gastroesophageal 
reflux disease issue.  The RO's decision should reflect 
consideration of "staged" ratings pursuant to Fenderson, 
supra.  If the benefit requested on appeal is not granted to 
the veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



